Tlie opinion of the Court was delivered by
Todd, J.
This is a suit to recover of the defendant $5458, of which amount $4625 is an account for professional services as an attorney - at-law, and the residue tlie amount of two written obligations.
The controversy between the parties is confined to tlie account for professional services. The answer was a general denial and plea of prescription. The jury returned a verdict for tlie full amount of the demand, less $275, declared 'prescribed, and from a judgment on this verdict the defendant lias appealed.
It is shown that the plaintiff was the attorney for the defendant for a period of about five years. That bis services were rendered in the prosecution and defence of many suits, some of them in both the district and Supreme Courts of the State, several involving large amounts, greatly protracted and severely and even bitterly contested.
*743They were of a character to impose great responsibility on the attorney and to require the exercise of the utmost labor and skill.
The services, we find, were faithfully rendered, and in several instances resulted greatly to the benefit and advantage of the client.
The account is prqved by the testimony of the plaintiff, supported by that of the able and efficient judge before whom part of the litigation was conducted, and by three of the leading and most experienced members of the bar; ail of whom had more or less personal knowledge of the nature oí the services and the character of the litigation in which they were rendered.
Against this array of testimony we have the testimony of but one witness, an attorney of much less experience than the others, who differed with them with respect to only one item of the account.
One of the suits mentioned in the account was a damage suit for $15,000.
It was attempted to be shown that there was an agreement between plaintiff and defendant to the effect that he, plaintiff, was to prosecute that suit for one-half the amount he might recover on the claim or the judgment to be rendered thereon, and besides was to give the defendant the benefit of his services in all other cases in which she was interested, and connected with the succession of her father, which embraced most of the items in the account. This agreement was not established satisfactorily to our minds.
Such an agreement was rather of an extraordinary character, requiring very strong evidence to support it, whilst the evidence offered was of the weakest kind, and was flatly contradicted.
Proof was offered of the fees charged by other attorneys for similar services in some of the cases mentioned in the account, and which were less than those charged by the plaintiff; and it is contended that plaintiff’s charges should be regulated by theirs. We cannot accept such a test of the correctness or incorrectness of plaintiff’s account.
These attorneys were as likely to render their services to the defendant gratuitously if they chose, and many and various circumstances may have governed them in fixing their charges, of which we have no knowledge; and besides, that an estimate made by one person for services performed should be held up as a rule for another in the legal profession, is an unheard of proposition.
Again, it is urged that this court is not bound by the opinions of- attorneys-at-law touching the question of fees any more than by the opinions of experts in other matters, and the judges may disregard such evidence, and form their conclusions • from their own experience *744and knowledge. We have, to be sure, the power to do this, but from our personal knowledge of some of the litigation to which the account refers, as members of the court, as well as that derived from an examination of the record, and from the great respect we entertain for the witnesses who have testified on this point, and confidence in their experience and judgment in such matters, we would not feel justified in exercising such power.
Prescription.
The jury rejected $275 of the demand because prescribed, about which no question is now raised.
The plea could have no possible application to any other item of the the account unless to the suit for damages of Lizzie Dickson vs. M. Hugh Dickson et als. This is the same suit referred to above, in which there was a contingent fee — the plaintiff to receive one-lialf that was realized. This suit was decided in October, 1881, and all that was realized by the defendant from her judgment therein was collected in 1883 and 1884.
The fee was not exigible until these collections were made, 32 Ann. 308, and consequently prescription only began from that time.
Judgment affirmed.